Exhibit 10.2

RESOLUTE ENERGY CORPORATION

FORM OF

PERFORMANCE CASH INCENTIVE AWARD AGREEMENT

(Officers and Senior Employees)

This Performance Cash Incentive Award Agreement (this “Agreement”) between
RESOLUTE ENERGY CORPORATION (the “Corporation”) and
                    (“Participant”) is dated as of                     (the
“Date of Grant”).

RECITALS

A. The Corporation has adopted the Resolute Energy Corporation 2009 Performance
Incentive Plan, as amended (the “Plan”);

B. The Plan provides for the granting of incentive awards to eligible persons as
determined by the Administrator; and

C. The Administrator has determined that Participant is a person eligible to
receive a cash incentive award under the Plan and has determined that it would
be in the best interests of the Corporation to grant the award provided for
herein.

AGREEMENT

1. Grant of Awards.

(a) Grant. Pursuant to the Plan and in consideration of employment services
rendered and to be rendered by Participant to the Corporation, Participant is
hereby awarded (i) $            of restricted cash, which may be earned and paid
in accordance with Section 2 hereof (the “Restricted Cash”), and (ii) a
performance-based cash award with a face amount of $            (“Face Amount”),
the terms and conditions of which are set forth in Section 3 hereof (the
“Performance Cash Award”). Both the Restricted Cash and Performance Cash Award
are subject to the terms and conditions of the Plan and the remaining terms and
conditions of this Agreement.

(b) Plan Incorporated. Participant acknowledges receipt of a copy of the Plan,
and agrees that, except as contemplated by Section 11 below, the Restricted Cash
and Performance Cash Award shall be subject to all of the terms and conditions
set forth in the Plan, including future amendments thereto, if any, pursuant to
the terms thereof, which Plan is incorporated herein by reference as a part of
this Agreement. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

2. Restricted Cash.

(a) Vesting.



--------------------------------------------------------------------------------

(i) Vesting Schedule. Participant shall vest in his or her rights in the
Restricted Cash pursuant to the following schedule (each date upon which vesting
of Restricted Cash occurs being referred to herein as a “Vesting Date”), subject
to the conditions of the Plan and this Agreement:

 

Vesting Date

   Amount of Restricted
Cash Vested               

(ii) Continuing Employment. Except as provided below, vesting of Restricted Cash
pursuant to the foregoing schedule shall occur on a Vesting Date only if
Participant continues to be employed by the Corporation from the Date of Grant
to such Vesting Date. If the Participant ceases to be employed by the
Corporation at any time prior to the final Vesting Date, for any reason or no
reason, with or without cause, except as provided below, all unvested Restricted
Cash shall be forfeited immediately and automatically on the date that
Participant’s employment is terminated, without payment of any consideration to
Participant. If the Participant is employed by a subsidiary of the Corporation,
any references in this Agreement to employment with the Corporation shall
instead be deemed to refer to employment with such subsidiary.

(iii) Death or Disability. Notwithstanding the foregoing, all unvested
Restricted Cash shall vest effective immediately upon (i) the death of
Participant or (ii) the Administrator’s determination that Participant suffers
from a Disability (as defined below). For purposes of this Agreement,
“Disability” means: (A) if the Participant’s employment with the Corporation is
subject to the terms of an employment agreement between the Participant and the
Corporation, which employment agreement includes a definition of “Disability,”
the term “Disability” as used in this Agreement shall have the meaning set forth
in such employment agreement during the period that such employment agreement
remains in effect; and (B) in the absence of such an agreement, the term
“Disability” shall mean a physical or mental infirmity which impairs the
Participant’s ability to substantially perform his or her duties for a period of
180 consecutive days; provided, however, that in the event that the Restricted
Cash is “non-qualified deferred compensation” subject to the requirements of
Section 409A of the Code, the term “Disability” shall mean “disability” as
defined in Treasury Regulation Section 1.409A-3(i)(4).

(iv) Change in Control Event. If, when and to the extent determined by the
Administrator pursuant to Section 7.3 of the Plan, in the event that the
Corporation undergoes a Change in Control Event, any unvested Restricted Cash
held by the Participant will become fully vested; provided, however, that in the
event that the Restricted Cash is “non-qualified deferred compensation” subject
to the requirements of Section 409A of the Code, any such vesting must be part
of a “plan termination” that meets the requirements of Treasury Regulation
Section 1.409A-3(j)(ix)(B).

 

2



--------------------------------------------------------------------------------

(v) [FOR CEO, PRESIDENT AND CFO ONLY] Qualifying Retirement. Notwithstanding the
foregoing, in the event of Participant’s Qualifying Retirement, any Restricted
Cash that remains unvested as of such date shall not terminate, but shall
continue to vest on the applicable Vesting Dates as if the Participant continued
to be employed by the Corporation. “Qualifying Retirement” means retirement by
the Participant after the Participant has (1) attained the age of 65,
(2) completed at least five years of employment with the Corporation or its
predecessor entities, and (3) remains in compliance with the terms of any
non-compete agreement between the Corporation and the Participant in place at
the time of Participant’s retirement. In the event that subsequent to the date
of the Participant’s retirement, he breaches the terms of any such non-compete
agreement and fails to cure such breach within 60 days following written notice,
any Restricted Cash that remains unvested at such time shall be forfeited as of
the end of such cure period. The Participant agrees that he shall give the
Corporation a minimum of six months advanced written notice of any retirement,
except where circumstances do not permit such notice in which case Participant
shall give the maximum amount of advanced notice reasonably practicable.

(b) Payment. No later than (30) days following the date on which Restricted Cash
becomes “vested” (as such term is used herein), the Corporation shall deliver to
Participant an amount of cash in United States Dollars equal to the amount of
such vested Restricted Cash. The amount delivered shall be reduced by all
applicable withholdings.

3. Performance Cash Award.

(a) Overview. The Performance Cash Award enables the Participant to earn cash
amounts (referred to as “Performance Cash Amounts”) based on his or her
continued employment and the Corporation’s attainment of various increasing
levels of Common Stock price. The Performance Cash Amounts that accrue (meaning
may potentially be paid) increase as the Corporation’s Common Stock price
increases. The methodology for determining whether Performance Cash Amounts
accrue is set forth in Section 3(b), below. Accrued Performance Cash Amounts are
paid only to the extent that the Participant’s award has become vested pursuant
to a three-year vesting schedule measured from the Date of Grant. Vesting occurs
in one-third increments on each of the first three anniversary dates from the
Date of Grant based on the Participant’s continuous employment, and Performance
Cash Amounts that accrue will be paid in part during such period to the extent
that Participant is partially vested in the Performance Cash Award. A
description of the three-year vesting schedule, and the methodology for an
accrued Performance Cash Amount becoming payable when the Participant is
partially vested in the Performance Cash Award, is set forth in Section 3(c),
below. The Performance Cash Award will generally remain outstanding for a term
of 10 years from the Date of Grant. Any Performance Cash Amounts that accrue
after the three-year vesting schedule has been satisfied will be fully vested
upon accrual and will be paid pursuant to Section 3(c), below. The Performance
Cash Award may terminate sooner than the 10 year period described above upon
Participant’s termination of employment [except as set forth in
Section 3(d)(ii), below, ][THE FOREGOING EXCLUSION TO BE INCLUDED ONLY WITH
RESPECT TO AGREEMENTS CONTAINING RETIREMENT PROVISIONS] or a Change in Control
Event. The effect of a termination of employment or a Change in Control Event on
this Performance Cash Award is set forth in Sections 3(e) and 3(f) below. The
actual period during which the Performance Cash Award is outstanding is referred
to herein as the “Term.”

 

3



--------------------------------------------------------------------------------

(b) Stock Price and Performance Cash Amount Accrual.

(i) Accrual of Performance Cash Amounts. The table below sets forth the multiple
of the Face Amount of a Performance Cash Award that shall be accrued and
payable, subject to vesting, upon the attainment of the various Closing Price
Averages (defined below) shown.

 

Closing Price Average

   Multiple of Face Amount

2.00

   1.0x

2.60

   1.5x

3.20

   2.0x

3.80

   2.5x

4.40

   3.0x

5.00

   3.5x

5.60

   4.0x

6.20

   4.5x

6.80

   5.0x

7.40

   5.5x

8.00

   6.0x

Calculation of the Performance Cash Amount accrued pursuant to the table above
shall be based on a ratchet, so that once a particular level of Closing Price
Average has been attained, (i) in no event shall the Performance Cash Amount
accrued as a result of attaining such level be decreased, irrespective of any
future decreases in Closing Price Average, and (ii) any higher level of Closing
Price Average subsequently attained shall result in an incremental amount of
accrued Performance Cash Amount, such incremental Performance Cash Amount being
equal to the difference between (A) the Performance Cash Amount accrued as a
result of the attainment of such higher level of Closing Price Average, less
(B) the Performance Cash Amount that was accrued (whether or not actually paid)
immediately prior to attaining such higher level of Closing Price Average.

(ii) Closing Price Average. The “Closing Price Average” shall be the 60 trading
day average closing price of the Company’s Common Stock on the New York Stock
Exchange (or such other stock exchange or quotation system on which the
Company’s Common Stock is then principally traded) as reported in the Wall
Street Journal or such other reputable source as may be used by the
Administrator in its discretion.

(iii) Adjustments for Changes in Capitalization. The Closing Price Average
targets in the preceding table shall be adjusted by the Administrator to account
for any of the events set forth in Section 7.1 of the Plan (e.g. stock splits,
combinations, reorganizations, etc.). All adjustments under this paragraph shall
be made by the Administrator, whose determinations with regard thereto shall be
final and binding upon all parties.

(c) Vesting; Payment.

 

4



--------------------------------------------------------------------------------

(i) Vesting. The Participant shall become vested in one-third portions of the
Performance Cash Award in accordance with the following vesting schedule,
subject to the Participant remaining in the full time employment of the Company
from the Date of Grant through the relevant “Annual Service Dates” set forth
below:

 

Annual Service Dates

   Date      Vested Portion

1st Annual Service Date

     May         , 2016       1/3rd

2nd Annual Service Date

     May         , 2017       2/3rd

3rd Annual Service Date

     May         , 2018       Vested in full

The period from the Date of Grant through the 3rd Annual Service Date is
referred to in this Agreement as the “Initial Service Period.”

(ii) Payment. Any Performance Cash Amount that accrues during the Initial
Service Period shall vest in accordance with Section 3(c)(i) above and shall
become payable in increments as and when the Participant becomes vested in the
Performance Cash Award, or, to the extent the Participant is already partially
vested in the Performance Cash Award at the time the incremental Performance
Cash Amount accrues, the vested portion of the Performance Cash Amount shall
become payable when it accrues. Performance Cash Amounts that accrue after the
Initial Service Period through the duration of the Term shall be fully vested
once accrued and shall become payable when accrued. Any Performance Cash Amounts
that become payable hereunder, whether on account of accrual of a vested
Performance Cash Amount or vesting of a previously accrued Performance Cash
Amount, shall be paid within sixty (60) days of the date on which such amount
becomes payable. [Except as set forth in Section 3(d)(ii), below, ][THE
FOREGOING EXCLUSION TO BE INCLUDED ONLY WITH RESPECT TO AGREEMENTS CONTAINING
RETIREMENT PROVISIONS] any accrued Performance Cash Amount that is vested but
unpaid as of the date of termination shall be paid as scheduled.

(d) Examples.

For illustrative purposes only, the following four examples numbered (A) –
(D) all assume that the Face Amount for the Performance Cash Award is $100:

(A) In the event Participant accrues $100 of Performance Cash as a result of the
Closing Price Average reaching $2.00 prior to the 1st Annual Service Date (when
the Participant is not vested at all in the Performance Cash Award), such amount
would become payable in equal 1/3rd increments of $33.33 on the 1st, 2nd, and
3rd Annual Service Dates if and when the Participant vests in the Performance
Cash Award, provided the Participant remains in continuous full-time employment
through such dates.

(B) In the event Participant accrues $100 of Performance Cash Amount as a result
of the Closing Price Average reaching $2.00 after the 1st Annual Service Date
(when the Participant vested 1/3 in the Performance Cash Award) but prior to the
2nd Annual Service Date, such amount would become payable in equal 1/3rd
increments of $33.33, the first payment being payable upon the accrual of the
Performance Cash Amount and the second and third payments becoming payable on
the 2nd and 3rd Annual Service Dates, if and when the Participant vests in the
Performance Cash Award, provided the Participant remains in continuous full-time
employment through such dates.

 

5



--------------------------------------------------------------------------------

(C) In the event Participant has accrued $100 of Performance Cash Amount prior
to the 1st Annual Service Date as in example (A) above, and then accrues $100 of
incremental Performance Cash Amount (resulting in an aggregate Performance Cash
Amount of $200, or 2x the Face Amount) as a result of the Closing Price Average
reaching $3.20 between the 2nd and 3rd Annual Service Dates when the Participant
is 2/3rd vested in the Performance Cash Award, $33.33 of the first $100 of
accrued Performance Cash Amount would have become payable on the 1st Annual
Service Date and $33.33 of such first $100 accrued Performance Cash Amount would
have become payable on the 2nd Annual Service Date. Because the Participant is
2/3rd vested in the Performance Cash Award at the time of the accrual of the
incremental $100 Performance Cash Amount, 2/3rd of the incremental $100
Performance Cash Amount would become payable as of the accrual date of the
incremental amount. The remaining $66.67 (i.e. the 1/3rd of the aggregate $200
accrued Performance Cash Amount that would not have been vested as of the time
the incremental $100 incremental amount accrued) would become payable on the 3rd
Annual Service Date, provided the Participant remains in continuous full-time
employment through such date.

(D) In the event Participant accrues $200 of Performance Cash Amount (or 2x the
Face Amount) as a result of the Closing Price Average reaching $3.20 after the
Initial Service Period is complete (when the Participant is fully vested in the
Performance Cash Award), such amount would become payable as of the accrual
date. Furthermore, if after such time but before the expiration of the Term,
Participant accrues an additional $100 of incremental Performance Cash Amount
(resulting in an aggregate Performance Cash Amount of $300, or 3x the Face
Amount) as a result of the Closing Price Average reaching $4.40, then such
incremental Performance Cash (the incremental $100) would become payable on the
accrual date of such incremental amount.

(iii) Withholdings and Forfeiture. The amount delivered shall be reduced by all
applicable withholdings. [Unless otherwise provided in Section 3(e)(ii),
below,][THE FOREGOING EXCLUSION TO BE INCLUDED ONLY WITH RESPECT TO AGREEMENTS
CONTAINING RETIREMENT PROVISIONS](i) in the event Participant terminates
employment for any reason prior to the expiration of the Initial Service Period,
any accrued Performance Cash Amount that is not vested as of the date of
termination shall be forfeited, and (ii) any accrued Performance Cash Amount
that is vested but unpaid as of the date of termination shall be paid as
scheduled.

(d) Termination of Employment.

(i) Continuing Employment. Except as provided below, if the Participant ceases
to be employed by the Corporation at any time, for any reason or no reason, with
or without cause, any unvested Performance Cash Amounts as of the date of
termination shall immediately be forfeited and no further amounts shall be
accrued pursuant to the Performance Cash Award; provided, however, that any
vested Performance Cash Amounts shall be paid as scheduled. If the Participant
is employed by a subsidiary of the Corporation, any references in this Agreement
to employment with the Corporation shall instead be deemed to refer to
employment with such subsidiary.

 

6



--------------------------------------------------------------------------------

(ii) [FOR CEO, PRESIDENT AND CFO ONLY] Qualifying Retirement. Notwithstanding
the foregoing, in the event of Participant’s Qualifying Retirement, the
Performance Cash Award shall not terminate but shall instead remain outstanding
as if the Participant continued to be employed by the Corporation. In the event
that subsequent to the date of the Participant’s retirement, he breaches the
terms of any non-compete agreement between the Corporation and the Participant
in place at the time of Participant’s retirement and fails to cure such breach
within 60 days following written notice, the Performance Cash Award shall
terminate and no further amounts shall be payable hereunder (including, but not
limited to, any accrued but unpaid Performance Cash Amounts as of the end of
such cure period (whether vested or unvested), which shall be forfeited). 

(e) Change in Control Event. Notwithstanding anything to the contrary in this
Section 3, and except as provided below, on the date of any Change in Control
Event, (i) the Corporation shall perform a final calculation of the Performance
Cash Amount accrued in accordance with Section 3(c)(i), above, as if the price
per share of Common Stock received or to be received by the Company’s
stockholders in the Change in Control transaction were the Closing Price Average
of the stock on the date of the Change in Control, (ii) all Performance Cash
Amounts accrued as result of the Change in Control Event, and all previous
Performance Cash Amounts accrued but then unpaid (whether vested or unvested),
shall be paid immediately upon the occurrence of the Change in Control Event,
and (iii) the Performance Cash Award shall then terminate and cease to be
outstanding. In the event the Performance Cash Award is “non-qualified deferred
compensation” subject to the requirements of Section 409A of the Code, the
foregoing provisions shall apply only if the Change in Control Event also
qualifies as a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5)(i).

4. Issuance and Limits on Transferability. Participant’s rights hereunder shall
not be transferable except by will or the laws of descent and distribution or
pursuant to a beneficiary designation, or as otherwise permitted by Section 5.7
of the Plan. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance that does not satisfy the requirements of this Agreement and the
Plan shall be void and unenforceable against the Corporation.

5. No Rights. The Restricted Cash and Performance Cash Award evidenced by this
Agreement shall be unfunded and unsecured obligations of the Company. In no
event shall the Participant have the right to any specific assets of the
Company, and Participant shall be treated as a general, unsecured creditor of
the Company with respect to any amount that may be earned by Participant
hereunder.

6. Withholding. All amounts payable hereunder shall be subject to and reduced by
all applicable federal, state, and local income and employment tax withholdings.

 

7



--------------------------------------------------------------------------------

7. Authority of Administrator. In making any decisions or taking any actions
with respect to the matters covered by this Agreement, the Administrator shall
have all of the authority and discretion, and shall be subject to all of the
protections, provided for in the Plan. All decisions and actions by the
Administrator with respect to this Agreement, including determinations as to the
attainment of any particular level of Closing Price Average, shall be made in
the Administrator’s discretion and shall be final and binding on the
Participant.

8. Binding Effect. This Agreement shall bind Participant and the Corporation and
their beneficiaries, survivors, executors, administrators and transferees.

9. No Right to Continued Employment. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Cash and the
earning of amounts under the Performance Cash Award is contingent upon his or
her continued employment by the Corporation, this Agreement does not constitute
an express or implied promise of continued employment or confer upon the
Participant any rights with respect to continued employment by the Corporation.

10. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

11. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

12. Amendment. The Corporation may modify, amend or waive the terms of this
award, prospectively or retroactively, but no such modification, amendment or
waiver shall impair the rights of Participant without his or her consent, except
as required by applicable law, NYSE or stock exchange rules, tax rules or
accounting rules. Prior to the effectiveness of any modification, amendment or
waiver required by tax or accounting rules, the Corporation will provide notice
to Participant and the opportunity for Participant to consult with the
Corporation regarding such modification, amendment or waiver. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

13. Participant’s Acknowledgments. The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan and the Prospectus
captioned Resolute Energy Corporation 2009 Performance Incentive Plan
(“Information”), and understands the terms and conditions of this Agreement, the
Plan and the Information.

14. Code Section 409A. It is the intent of the parties that this Agreement
comply with or be exempt from the requirements of Section 409A of the Code, and
this Agreement shall be

 

8



--------------------------------------------------------------------------------

interpreted accordingly. For purpose of Code Section 409A, all separately
identifiable payments shall be treated as separate payments for purposes of Code
Section 409A, and any payment that is to be made in installments shall be
treated as a series of separate payments for purposes of Code Section 409A. In
the event that any provision of this Agreement violates or is likely to violate
the requirements of Code Section 409A, the parties shall cooperate in good faith
to amend this Agreement to the minimum extent necessary to comply with Code
Section 409A and to provide the incentives intended herein. In no event,
however, shall the Corporation be liable to Participant for any taxes, interest,
or penalties that may apply to Participant as a result of the application of
Code Section 409A to this Agreement or to any payments or amounts hereunder.

[Signature Page Follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Performance Cash Incentive
Award Agreement (Officers and Senior Employees) as of the date first written
above.

 

RESOLUTE ENERGY CORPORATION By:

 

Name: Title: PARTICIPANT:

 

 

10